[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 1, 2006
                            No. 06-11153                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A79-344-054 & A79-344-055

YOLANDA CARDENAS ZULUAGA,
GONZALO LESMES CASTANEDA,
GINA PAOLA LESMES CARDENAS,
CLAUDIA YOLANDA LESMES CARDENAS,
TATIANA LESMES CARDENAS,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 1, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Petitioners Yolanda Cardenas Zuluaga, her husband, Gonzalo Lesmes

Castaneda, and their three children, through counsel, petition for review of the

Board of Immigration Appeals (“BIA’s”) January 19, 2006, order denying their

motion to reconsider and/or reopen its decision affirming the Immigration Judge

(“IJ’s”) removal order. On appeal, petitioners argue that: (1) because the BIA

failed to make probative findings of fact with regard to their claims in its June 30,

2005, order affirming the IJ’s denial of asylum, we must review the IJ’s decision;

(2) they are entitled to a finding of credibility on appeal because the IJ did not

make a clean determination of credibility when determining that they were

ineligible for relief; and (3) the IJ erred by basing an adverse credibility conclusion

upon a lack of timely corroborating evidence in light of its failure to make a clean

determination of credibility.

      Because the petitioners primarily assert claims that the BIA erred in

affirming the IJ’s decision or the IJ erred in failing to make a clean determination

of credibility in their case, they appear to attempt to advance claims that the BIA

erred in issuing its final order of removal. By statute, an alien seeking review of a

final order of the BIA must file a petition for review within 30 days of the issuance

of the final order. INA § 242(b)(1); 8 U.S.C. § 1252(b)(1). An order of removal

becomes final upon, inter alia, the dismissal of an appeal by the BIA. See 8 C.F.R.

§ 1241.1(a). “[T]he statutory limit for filing a petition for review in an
                                           2
immigration proceeding is ‘mandatory and jurisdictional,’ [and, therefore,] it is not

subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005) (quoting Stone v. INS, 514 U.S. 386, 405, 115 S. Ct. 1537, 1549,

131 L. Ed. 2d 465 (1995)). The finality of a removal order is not affected by the

filing of a motion to reopen or reconsider. Stone, 514 U.S. at 405, 115 S. Ct.

at 1549.

      After reviewing the record, we conclude that we do not have jurisdiction to

review the BIA’s underlying decision affirming the IJ’s removal order because the

petitioners filed their petition for review more than 30 days after the removal order

became final.

      In their conclusion to their brief, petitioners also argue that the BIA erred in

its January 19, 2006, order denying their motion to reopen because the BIA may

grant an untimely motion to reopen based on “changed circumstances.” They

argue that they demonstrated, in support of their motion, changed circumstances by

indicating that the Columbian Armed Forces (“FARC”) had increased its power in

Colombia. They conclude that, based on this new evidence “submitted in” their

motion to re-open, the matter should either be remanded to the BIA or their motion

should be granted in the alternative.




                                           3
       We review the BIA’s denial of a motion to reopen 1 for an abuse of

discretion. Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1340 (11th Cir. 2003). A

party may only file one motion to reopen removal proceeding, and that motion

“shall state the new facts that will be proven at a hearing to be held if the motion is

granted, and shall be supported by affidavits or other evidentiary material.” 8

U.S.C. § 1229a(c)(7)(A), (B). Subject to certain exceptions set forth in the statute

and regulations, "the motion to reopen shall be filed within 90 days of the date of

entry of a final administrative order of removal." Id. § 1229a(c)(7)(C)(i); see also 8

C.F.R. § 1003.2(c)(2). However, the time limitation does not apply to a motion to

reopen proceedings, inter alia, to apply or reapply for asylum or withholding of

deportation “based on changed circumstances arising in the country of nationality

or in the country to which deportation has been ordered, if such evidence is

material and was not available and could not have been discovered or presented at

the previous hearing.” Id. § 1003.2(c)(3)(ii). We have stated that the congressional

filing deadlines should be read literally by federal courts and held that the time

limitations in INA § 242B(c)(3)(A)2 were “jurisdictional and mandatory.” Anin v.


       1
          Petitioners do not argue that the BIA erred in determining that their motion, construed as
a motion to reconsider, was untimely, and, thus, this argument is deemed waived. See Sepulveda
v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (finding that, where a party fails to offer
argument on an issue, that issue is abandoned).
       2
        Repealed law that had provided the time limitation for filing in absentia deportation orders.
See 8 U.S.C. § 1252b(c)(3)(A) (repealed 1996).
                                                4
Reno, 188 F.3d 1273, 1278 (11th Cir. 1999). Further, in Abdi v. U.S. Att'y Gen.,

430 F.3d 1148, 1150 (11th Cir. 2005) (citation omitted), we noted that, although

the limitation in 8 C.F.R. § 1003.2(c)(2) may be subject to the doctrine of equitable

tolling, “[u]nder Anin' s rationale, the statutory 90-day period for filing a notice of

appeal is mandatory and jurisdictional, and, therefore, it is not subject to equitable

tolling.”

       As an initial matter, because petitioners only made passing reference

regarding their motion in their conclusion to their brief and did not elaborate on

any argument that the BIA erred in denying that motion, we conclude that they

have abandoned it on appeal. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6 (11th Cir.1989) (concluding that issue is deemed waived where a party

fails to include substantive argument and only makes a passing reference to the

order appealed from); see also Flanigan's Enterprises, Inc. of Georgia v. Fulton

County, Ga., 242 F.3d 976, 987 n.16 (11th Cir. 2001) (concluding that a party

waives an issue where he does not elaborate on or provide any citation of authority

in support of the issue). However, even if the petitioners had not abandoned this

issue, we are persuaded that the BIA did not abuse its discretion by denying their

motion because (1) petitioners filed their motion after the time limitations for filing

such motion had expired; (2) they did not attach any affidavits or evidence in

support of their motion; and (3) the evidence they referred to in their motion was
                                            5
not material to their claim to warrant an exception to the time limitations for filing

a motion to reopen in the regulations. Accordingly, we dismiss the petition in part,

and deny the petition in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           6